Title: From Thomas Jefferson to Francis Walker Gilmer, 6 March 1825
From: Jefferson, Thomas
To: Gilmer, Francis Walker


Dear Sir
Monticello
Mar. 6. 25.
The board of Visitors met the day before yesterday and I laid before them your letters, your report and documents and I have the pleasure to assure you that the manner in which you have executed your mission has given them the most perfect & unqualified satisfaction and they are especially pleased with your selection of Professors so far as they see of them as yet. I now return you the particular document the  of mr Leslie) which you meant to be confidential, and wished to have returned.  we consider the books as well selected & well bought the apparatus is not yet opened.On the meeting of the board mr Bonnycastle sent us in a letter stating that at the time of his being recommended as Professor of Nat. Phil. in this Univty he was not in England, and his friend mr Barlow, who managed the transaction, stated to you that the only difficulty lay in a bond of £500. in which he was bound to the British govmt. that you undertook to pay this bond; but that his return being delayed much beyond the time  which was expected, you had, in the interval, exhausted your funds, and could therefore only promise that every exertion should be used, on your part, to induce the Rector & visitors to discharge the bond in question, and that you apprehended no difficulty what ever upon the subject.As this made no part of the written agreemt signed by him & yourself, and now in our possession nor has been mentioned in any of your communicns to me the board requested me to ask from you a statement of what passed on this subject, and your view of the understanding which took place on the occasion, and being desirous to do whatever, , the interest and credit of the university would justify and require, if the circumstances of the case so appear they will have the advance made from the funds of the Institution. as I cannot give a final answer to mr Bonnycastle until I recieve this informn from you I will ask your answer as soon as conveniently practicable. Mr George Tucker, late of Congress is appointed Professor of Moral Philosophy, and Dr John Patten Emmet of N. York Professor of  Chemistry Etc. the chair of Law is not yet definitively filled. the weather has for 6. or 7. days past been so rainy  as to obstruct  very much the arrival of the Students.  several however are in place many are expected in the course of to-day & tomorrow, and in the course of the week the different schools will be organised and opened. . accept the assurance of my affectionate esteem and respectTh: J.